OPINION of the Court, by
Judge Owsley,
This writ of error is brought to reverse an order made by the comity court of Jefferson, at their October term 1808, establishing a ferry across the Ohio, upon the application of the defendants in error.
Tbe plaintiff in error appears to have been ho party to the proceedings in that court; but because, as lie suggests, he thinks himself aggrieved by the order, has prosecuted this writ of error. '
According to the settled rules of the common law, lie certainly can have no right to maintain a writ of error to the order, nor do we suppose he can do so undér any statutory provision. The act of 1806, under which the proceedings were had in the county court, gives no such right; and the act of 1796, does not embrace the case. That act gives no right to establish ferries across the Ohio, and it is only in cases where ferries are established under it any person who limy think himself aggrieve ed is authorised by its provisions to prosecute an appeal or writ of error. - . ’
Writ of error quashed.